Title: Enclosure: Thomas Appleton’s Notes on Lupinella Grass Seed, [ca. 5 March 1817]
From: Appleton, Thomas
To: 


            
              ca. 5 Mar. 1817
            
            Lupinella-grass-seed
            The Lupinella grass is unquestionably, the most prolific & most nutricious, known in Italy. and preferr’d by horses, oxen, sheep &c to every other species.—It should be planted in grounds, not Subject to inundations, or wet soils—it is commonly planted here, on small elevations.—It should be cut with a Sickle, as is grain, and bound in Small bundles of about 7# each, to prevent the flowers from wasting; and a short time before they are perfectly mature—The Cattle fed on this hay, require no oats or brans; indeed, it should be given with moderation to horses of luxury: to hard-labouring horses, it may be freely given.—In addition to these qualities, the ground in which it has been planted, three successive years, on the fourth, you may plant wheat, from which you will reap a most abundant harvest, without the aid of any species of manure—the leanest grounds by this cultivation, become rich & fertile.—It produces here about six thousand american pounds of hay, on a field which would require two bushels of wheat.—
          